Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claims 13 and 19-20 are objected to because of the following informalities:  
In claim 13, line 2, it appears Applicant intended “instructions when, when executed” to read --instructions which, when executed--
In claim 19, line 1, it appears Applicant intended “claim 18, further comprising:” to read --claim 18, wherein:--
In claim 19, line 2, it appears Applicant intended “determining the one or more” to read --identifying the one or more--
In claim 19, line 3, it appears Applicant intended “provider vehicle; and retrieving” to read --provider vehicle; and the method further comprising: retrieving--
In claim 19, line 6, it appears Applicant intended “notification is generate” to read --notification is generated--
In claim 19, line 8, it appears Applicant intended “wherein transmitting the notification further comprises” to read --wherein transmitting the notification comprises--, as no previous “comprising clause” exists
In claim 20, line 2, it appears Applicant intended “identifying that one or more anomalous operations of the transportation provider vehicle corresponds to” to read --identifying that one or more anomalous operations of the transportation provider vehicle correspond to--
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the request" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 recites the limitation "the route" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Furthermore, claim 17 recites “determine that at least one of the first location and the second location is near the location of the vehicle collision”, which is indefinite. It is unclear what the metes and bounds of “near” are, rendering the scope of the claims indefinite. For purposes of examination, Examiner will interpret said limitation to mean “determine that at least one of the first location and the second location is within a threshold distance of the location of the vehicle collision”, as appears to be most consistent with Applicant’s specification. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (US Patent No. 10,222,228). 
Regarding claims 1, 6, and 12, Chan discloses a system comprising: a processor [162]; and a memory [160, 164] storing instructions which, when executed by the processor, cause the processor to: obtain telematics information from a first device [110] associated with a vehicle [108], the telematics information indicating operations of the vehicle (Col. 5, lines 40-52); determine, based on the telematics information, an anomalous operation of the vehicle (Col. 5, lines 40-52); determine whether the anomalous operation of the vehicle is a vehicle collision (Col. 5, lines 40-52; Col. 10, lines 20-49); and in response to determining the anomalous operation of the vehicle is a vehicle collision: receive routing information for the vehicle, the routing information identifying previous locations of the vehicle (Col. 1, line 66 - Col. 2, line 27; Col. 5, lines 40-52); and compare the routing information with the telematics information to identify a location of the vehicle collision (Col. 1, line 66 - Col. 2, line 27; Col. 5, lines 40-52). 
Regarding claim 2, 8, and 14, Chan discloses the system of claim 1, wherein the memory stores further instructions which, when executed by the processor while comparing the routing information with the telematics information, cause the processor to: identify an indicator of the vehicle collision within the telematics information (Col. 5, lines 40-52; Col. 10, lines 20-49); and correlate a time stamp of the indicator of the vehicle collision with the routing information (Col. 5, lines 40-52; Col. 10, lines 20-49). 
Regarding claims 5 and 11, Chan discloses the system of claim 1, wherein the memory stores further instructions which, when executed by the processor, cause the processor to: determine whether the anomalous operation of the vehicle is one or more of (i) a hard acceleration event (Col. 5, lines 40-52; Col. 10, lines 20-49), (ii) a hard braking event, (iii) a fast cornering event, and (iv) a device handling event during operation of the vehicle. Examiner notes that a collision is a well-known “hard acceleration event”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan as applied to claim 12 above, and further in view of Kundu et al. (US PGPub. No. 2019/0370760). 
Regarding claim 17, Chan discloses the non-transitory, computer-readable medium of claim 12 (Col. 1, line 66 - Col. 2, line 27; Col. 5, lines 40-52; Col. 10, lines 20-49), but appears to be silent on the computer-readable medium further wherein the request to generate the route is received in connection with a request for transportation between a first location and a second location, and wherein the non-transitory, computer-readable medium stores further instructions which, when executed by the processor, cause the processor to: determine that at least one of the first location and the second location is near the location of the vehicle collision; and generate the route to include a starting location or destination location that avoids the location of the vehicle collision. As the claim is best understood by Examiner. 
Kundu, however, teaches a blockchain validation method for use in detection of vehicle collisions in a ride-sharing environment (Kundu ¶0002, ¶0031, ¶0040, ¶0042). Furthermore, Chan teaches alerting other road network users of hazardous locations (as identified, in part, by collision frequency) and generating routes for those users that avoids the identified hazardous locations (Chan Col. 10, lines 50-57; Col. 11, lines 41-65). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Chan in view of Kundu. One having ordinary skill in the art before the effective filing date would have been motivated to have modified Chan to include the computer-readable medium further wherein the request to generate the route is received in connection with a request for transportation between a first location and a second location, and wherein the non-transitory, computer-readable medium stores further instructions which, when executed by the processor, cause the processor to: determine that at least one of the first location and the second location is near the location of the vehicle collision; and generate the route to include a starting location or destination location that avoids the location of the vehicle collision, as doing so was a known way of avoiding known hazardous locations in a ride-sharing environment, as recognized by Kundu (Kundu ¶0002, ¶0031, ¶0040, ¶0042). 
Regarding claim 18, Chan in view of Kundu teaches a method, comprising: generating a task for a transportation provider vehicle in a dynamic transportation network (Kundu ¶0002); retrieving first telematics information from a computing device of the transportation provider vehicle based at least on the task (Chan Col. 5, lines 40-52); identifying one or more anomalous operations of the transportation provider vehicle based at least on the first telematics information (Chan Col. 5, lines 40-52); generating a notification based at least on the one or more anomalous operations (Chan Col. 4, lines 39-42); and transmitting the notification to the computing device to cause the computing device to display the notification (Chan Col. 14, lines 24-36; Col. 15, lines 9-24), as previously modified, and with the same motivation as applied in regard to claim 17, above. 
Regarding claim 19, Chan in view of Kundu teaches the method of claim 18, further comprising: determining the one or more anomalous operations indicates a collision associated with the transportation provider vehicle (Chan Col. 5, lines 40-52; Col. 10, lines 20-49); and retrieving second telematics information from one or more second computing devices located within a threshold distance from the transportation provider vehicle (Chan Col. 5, lines 28-60), wherein the notification is generate to indicate the collision with the transportation provider vehicle (Chan Col. 5, lines 40-52; Col. 10, lines 20-49), and wherein transmitting the notification further comprises transmitting the notification indicating the collision to the one or more second computing devices to cause the one or more second computing devices to display the notification indicating the collision (Chan Col. 5, lines 28-60). 
Regarding claim 20, Chan in view of Kundu teaches the method of claim 18, further comprising: identifying that one or more anomalous operations of the transportation provider vehicle corresponds to one or more locations in completion of the task with the transportation provider vehicle (Chan Col. 10, lines 50-57); and storing the one or more locations in association with the one or more anomalous operations of the transportation provider vehicle (Chan Col. 10, lines 50-57), wherein the notification generated comprises a warning notification identifying the one or more locations associated with the one or more anomalous operations (Chan Col. 14, lines 24-36; Col. 15, lines 9-24), and wherein transmitting the warning notification to the computing device is performed in response to the transportation provider vehicle being located within a threshold distance from the one or more locations (Chan Col. 29, lines 33-49). 


Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 3-4, 7, 9-10, 13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3, 9, and 15, Examiner deems a system comprising: a processor; and a memory storing instructions which, when executed by the processor, cause the processor to: obtain telematics information from a first device associated with a vehicle, the telematics information indicating operations of the vehicle; determine, based on the telematics information, an anomalous operation of the vehicle; determine whether the anomalous operation of the vehicle is a vehicle collision; and in response to determining the anomalous operation of the vehicle is a vehicle collision: receive routing information for the vehicle, the routing information identifying previous locations of the vehicle; and compare the routing information with the telematics information to identify a location of the vehicle collision; wherein the memory stores further instructions which, when executed by the processor, cause the processor to: receive second telematics information from a second device associated with the vehicle; and validate the telematics information from the first device with the second telematics information to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include receiving second telematics information from a second device associated with the vehicle; and validating the telematics information from the first device with the second telematics information, consistent with Applicant’s disclosure. 
Claim(s) 4, 10, and 16 depend(s) from claim(s) 3, 9, and 15, (respectively,) and is/are deemed allowable at least by virtue of their dependence on allowable claims.
Regarding claims 7 and 13, Examiner deems a method comprising: obtaining telematics information from a first device associated with a vehicle, the telematics information indicating operations of the vehicle; determining, based on the telematics information, an anomalous operation of the vehicle; determining whether the anomalous operation of the vehicle is a vehicle collision; and in response to determining the anomalous operation of the vehicle is a vehicle collision: receiving routing information for the vehicle, the routing information identifying previous locations of the vehicle; and comparing the routing information with the telematics information to identify a location of the vehicle collision; further comprising: in response to determining the anomalous operation of the vehicle is not a vehicle collision: identifying a user profile associated with an operator of the vehicle; and storing an indication of the anomalous operation of the vehicle, wherein the indication associates the anomalous operation of the vehicle with the user profile to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an anomalous operation tracking and storage sub-routine that is conditioned on a negative determination of occurrence of a vehicle collision, consistent with Applicant’s disclosure. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached Thursday-Friday 9:30am-8:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/               Primary Examiner, Art Unit 3669